Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam Brooke (Reg. No. 58,922) on 02/09/2022.

The application has been amended as follows: 
In claim 1, line 15, change “to determining” to --in determining--.
In claim 11, line 3, change “to determine” to --in determining--.
In claim 13, line 3, change “to determining” to --in determining--.
In claim 14, line 3, change “to determining” to --in determining--.
In claim 15, line 3, change “to determining” to --in determining--.
In claim 16, line 3, change “to determining” to --in determining--.
In claim 17, line 13, change “to determining” to --in determining--.
In claim 24, line 2, change “to determine” to --in determining--.
In claim 25, lines 2-3, change “to determining” to --in determining--.

Reasons for Allowance
3.	Claims 1-9, 11, 13-22, 24, 25, 28, and 29 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 04/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/22/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-9, 11, 13-16, and 28, the closest prior art of record fails to teach the features of claim 1: “wherein the pattern recognition circuit is further structured to determine a sensor effectiveness value in response to the recognized pattern value by determining a sensitivity of the sensed parameter group in determining 

Regarding claims 17-22, 24, 25, and 29, the closest prior art of record fails to teach the features of claim 17: “determining a sensor effectiveness value in response to the recognized pattern value by determining a sensitivity of the sensed parameter group in determining a value of interest of the motor,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857